                     Case 14-42324 Doc Filed 04/03/19                      Entered 04/03/19 15:31:49   Desc Main Document         Page 1 of 7
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 $QJHOD3HDUO0DVRQ
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        (DVWHUQ'LVWULFWRI7H[DV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        
        ✔    <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        
        ✔    No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     $QJHOD3HDUO0DVRQ                                                                                   
      Debtor 1       _____BB_________________________________________________
                     Case 14-42324 Doc Filed 04/03/19 Entered 04/03/19 15:31:49                      CaseMain
                                                                                                    Desc  number (LINQRZQ) ______________________
                                                                                                              Document          Page 2 of 7
                     First Name          Middle Name     Last Name




 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Edina Hadzic
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    04/03/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        HADZIC, EDINA                                                                        VP Loan Documentation
                                                                                            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name                Middle Name           Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                       Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                                 State      ZIPCode



                     800-274-7025                                                            NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                                   BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                            (PDLO




Official Form 410S1                                                 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                page 
                     Case 14-42324   Doc    Filed 04/03/19    Entered 04/03/19 15:31:49   Desc Main Document   Page 3 of 7
                       UNITED STATES BANKRUPTCY COURT
                                                             Eastern District of Texas


                                                       Chapter 13 No. 1442324
                                                       Judge: Brenda T. Rhoades

In re:
Angela Pearl Mason
                                             Debtor s 

                                             CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before April 04, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid


Debtor:                               By U.S. Postal Service First Class Mail Postage Prepaid
                                      Angela Pearl Mason
                                      1753 Prescott Drive

                                      Flower Mound TX 75028



                                      By U.S. Postal Service First Class Mail Postage Prepaid
                                      N/A




Debtor’s Attorney:                    By U.S. Postal Service First Class Mail Postage Prepaid
                                      Robert T. DeMarco
                                      DeMarco-Mitchell, PLLC
                                      1255 West 15th St., 805

                                      Plano TX 75075


                                      By U.S. Postal Service First Class Mail Postage Prepaid
                                      N/A




Trustee:                              By U.S. Postal Service First Class Mail Postage Prepaid
                                      Carey D. Ebert
                                      Trustee
                                      P. O. Box 941166

                                      Plano TX 75094-1166

                                                               @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                               /s/Edina Hadzic
                                                               VP Loan Documentation
                                                               Wells Fargo Bank, N.A.
                                                                           PERF
      Case 14-42324          DocReturn
                                    Filed 04/03/19    Entered 04/03/19 15:31:49               Desc Main Document                    Page 4 of 7
                                        Mail Operations                                   Escrow Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                   March 13, 2019
                                                                                          Loan number:
                                                                                          Property address:
                                                                                                1753 PRESCOTT DR
                                                                                                FLOWER MOUND TX 75028


                                                                                          Customer Service
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          ANGELA S MASON
                                                                                                 Correspondence                  Hours of operation
          1753 PRESCOTT DR                                                                       PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          FLOWER MOUND TX 75028-2033                                                             Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $999.37
        fall below the required minimum balance. This means there is a shortage.

     •   Payments: As of the May 1, 2019 payment, the contractual portion of the
         escrow payment decreases.



  Part 1 - Mortgage payment

         Option 1                Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  04/01/2019 payment date   the 05/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                   $633.61                  $633.61

 Escrow payment                             $688.78                   $642.38               Starting May 1, 2019 the new contractual payment
 Total payment amount
                                                                                            amount will be $1,275.99
                                         $1,322.39                 $1,275.99

         Option 2                Pay the shortage amount of $999.37
                                  Previous payment through New payment beginning with
                                  04/01/2019 payment date   the 05/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                   $633.61                  $633.61

 Escrow payment                             $688.78                   $559.10               Starting May 1, 2019 the new contractual payment
 Total payment amount                                                                       amount will be $1,192.71
                                         $1,322.39                 $1,192.71


                                                                                           Note: Since a bill pay or third-party payment service is
                                                                                           used, please remember to adjust the mortgage payment
                                                                                           amount. This applies to both options.




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $999.37 to the address that appears on this coupon.
  ANGELA S MASON
                                                                  This payment must be received no later than May 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 51162
              Los Angeles, CA 90051-5462




         936                           6 10 02 00132239 00119271 00232176 00099937 4
                                                                                                                                               Page 2 of 3
                                                                                                                        Loan Number:
        Case 14-42324          Doc      Filed 04/03/19        Entered 04/03/19 15:31:49           Desc Main Document               Page 5 of 7
     Part 2 - Payment calculations
You have a shortage of $999.37. For the past review period, the projected amount of your escrow items was $6,709.29. For the coming year, the
projected amount to be paid from your escrow is $6,709.29.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      05/16 - 04/17     05/17 - 04/18        05/18 - 03/19   05/19 - 04/20
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                             $2,911.48         $3,201.88           $3,534.29     $3,534.29       ÷         12        =         $294.52
Property insurance                         $2,356.00         $2,708.00           $3,175.00      $3,175.00      ÷         12        =         $264.58
Total taxes and insurance                  $5,267.48         $5,909.88           $6,709.29     $6,709.29       ÷         12        =         $559.10
Escrow shortage                              $486.25             $0.00           $2,355.52      $999.37        ÷         12        =          $83.28**

Total escrow                               $5,753.73         $5,909.88           $9,064.81     $7,708.66       ÷         12        =         $642.38


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance March, 2020                                          $26.92         table)

Bankruptcy adjustment‡                                                 +             $91.91

Minimum balance for the escrow account†                                 -         $1,118.20         (Calculated as: $559.10 X 2 months)


Escrow shortage                                                        =          -$999.37


‡
 This adjustment of $91.91, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.
†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.
                                                                                                                                                           Page 3 of 3
         Case 14-42324        Doc           Filed 04/03/19      Entered 04/03/19 15:31:49              Desc Main Document    Page 6 of 7
                                                                                                                     Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from May, 2019 to April, 2020
                                             What we
                Payments to                  expect to                                                                Projected escrow        Balance required
Date              escrow                      pay out         Description                                                 balance              in the account
Apr 2019                                                      Starting balance                                               $586.11                    $1,677.39
May 2019             $559.10                       $0.00                                                                    $1,145.21                   $2,236.49
Jun 2019             $559.10                       $0.00                                                                    $1,704.31                   $2,795.59
Jul 2019             $559.10                       $0.00                                                                   $2,263.41                    $3,354.69
Aug 2019             $559.10                       $0.00                                                                   $2,822.51                    $3,913.79
Sep 2019             $559.10                       $0.00                                                                    $3,381.61                   $4,472.89
Oct 2019             $559.10                       $0.00                                                                   $3,940.71                    $5,031.99
Nov 2019             $559.10                       $0.00                                                                   $4,499.81                    $5,591.09
Dec 2019             $559.10                    $3,534.29     DENTON COUNTY (W)                                             $1,524.62                   $2,615.90
Jan 2020             $559.10                       $0.00                                                                   $2,083.72                    $3,175.00
Feb 2020             $559.10                       $0.00                                                                   $2,642.82                    $3,734.10
Mar 2020                $559.10                 $3,175.00     SAFECO                                                          $26.92                    $1,118.20
Apr 2020             $559.10                       $0.00                                                                     $586.02                    $1,677.30

Totals             $6,709.20                    $6,709.29



  Part 4 - Escrow account history
Escrow account activity from May, 2018 to April, 2019
                        Deposits to escrow                      Payments from escrow                                                    Escrow balance
   Date        Actual      Projected Difference             Actual   Projected Difference             Description           Actual         Projected Difference
May 2018                                                                                           Starting Balance        -$3,258.66       $1,477.47      -$4,736.13
May 2018        $762.90           $492.49       $270.41        $0.00             $0.00    $0.00                            -$2,495.76       $1,969.96      -$4,465.72

Jun 2018        $381.45           $492.49       -$111.04       $0.00             $0.00    $0.00                             -$2,114.31     $2,462.45       -$4,576.76

Jul 2018        $381.45           $492.49       -$111.04       $0.00             $0.00    $0.00                             -$1,732.86     $2,954.94       -$4,687.80

Aug 2018        $381.45           $492.49       -$111.04       $0.00             $0.00    $0.00                             -$1,351.41      $3,447.43      -$4,798.84

Sep 2018        $381.45           $492.49       -$111.04       $0.00             $0.00    $0.00                              -$969.96      $3,939.92      -$4,909.88

Oct 2018        $688.78           $492.49       $196.29        $0.00             $0.00    $0.00                              -$281.18       $4,432.41      -$4,713.59

Nov 2018        $688.78           $492.49       $196.29        $0.00             $0.00    $0.00                               $407.60      $4,924.90       -$4,517.30

Dec 2018          $0.00           $492.49      -$492.49     $3,534.29     $3,201.88      $332.41   DENTON COUNTY (W)        -$3,126.69      $2,215.51      -$5,342.20

Jan 2019       $2,066.34          $492.49      $1,573.85       $0.00             $0.00    $0.00                            -$1,060.35      $2,708.00       -$3,768.35

Feb 2019        $688.78           $492.49       $196.29        $0.00             $0.00    $0.00                               -$371.57     $3,200.49       -$3,572.06

Mar 2019       $3,443.90          $492.49      $2,951.41    $3,175.00     $2,708.00      $467.00   SAFECO                    -$102.67        $984.98       -$1,087.65
(estimate)

Apr 2019        $688.78           $492.49       $196.29        $0.00             $0.00    $0.00                               $586.11       $1,477.47        -$891.36
(estimate)

Totals        $10,554.06      $5,909.88        $4,644.18    $6,709.29     $5,909.88      $799.41




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18
Case 14-42324   Doc   Filed 04/03/19   Entered 04/03/19 15:31:49   Desc Main Document   Page 7 of 7
